ICJ_075_LandIslandMaritimeFrontier_SLV_HND_1990-02-28_ORD_01_NA_01_FR.txt. DÉCLARATION DE M. ODA
[Traduction]

Je partage totalement l’opinion de la Cour selon laquelle

«il appartient à la Chambre constituée pour connaître de la présente
affaire de décider de l’admission de la requête à fin d'intervention en
vertu de l’article 62 du Statut, introduite par la République du Nica-
ragua le 17 novembre 1989»,

mais je considère qu’en l’espèce la Cour n’a pas besoin d’exprimer cette
opinion sous la forme d’une ordonnance. A mon avis, la compétence dont
la Chambre constituée conformément à l’article 26, paragraphe 2, du Sta-
tut jouit pour connaître d’une requête à fin d'intervention est établie sans
équivoque par l’article 62 du Statut, rapproché de l’article 90 du Règle-
ment, aux termes duquel:

«La procédure devant les chambres prévues aux articles 26 et... du
Statut est, sous réserve des dispositions du Statut et du présent Règle-
ment les visant expressément, réglée conformément aux dispositions
des titres I 4 III du présent Règlement applicables en matière conten-
tieuse devant la Cour»,

et par l’article 27 du Statut, aux termes duquel «tout arrêt rendu par l’une
des chambres prévues aux articles 26 et ... sera considéré comme rendu par
la Cour». L’«intervention» est l’une des «procédures incidentes» pré-
vues à la section D du titre III du Règlement de la Cour («Procédure
contentieuse »). L'autorisation d'intervenir dans une affaire dont connaît
une chambre ne saurait être demandée qu’à cette chambre; et il découle de
la nature de la présente affaire qu'aucune démarche entreprise auprès de
la Cour plénière par un Etat tiers ne peut, quel que soit le nom qu’on lui
donne, être considérée comme constituant une requête à fin d’interven-
tion, en bonne et due forme. La Cour n’était donc pas tenue de se rensei-
gner auprès des Parties à l’affaire sur cet aspect de la requête du
Nicaragua. La Chambre aurait pu statuer immédiatement sur la requête à
fin d'intervention que le Nicaragua avait adressée au Greffier de la Cour
le 17 novembre 1989.

Dans sa requête à la Cour plénière, le Nicaragua a sans doute demandé
à être autorisé par la Cour à intervenir, en précisant qu’il entendait par la
la Cour plénière, mais il a aussi fait allusion à la «conséquence pratique »
d’une «réponse favorable à la présente requête », à savoir la «reconstitu-
tion de la Chambre par rapport à sa composition actuelle ». En d’autres
termes, le Nicaragua envisage la «reconstitution » de la Chambre saisie de
la présente affaire en vertu de l’ordonnance du 8 mai 1987 (complétée par
l’ordonnance du 13 décembre 1989). Subsidiairement, le Nicaragua envi-

8
DIFFÉREND (EL SALVADOR/HONDURAS) (DÉCL. ODA) 8

sage de suggérer que la Cour exclue du mandat de la Chambre certains
des pouvoirs dont celle-ci a été investie. Dans un cas comme dans l’autre,
une demande ainsi adressée à la Cour plénière par un Etat qui n’est pas
partie à l’affaire n’est pas susceptible d’être accueillie en vertu de Pune
quelconque des dispositions du Statut ou du Règlement de la Cour qui
régissent la procédure de celle-ci. En outre, dans la mesure où une telle
«reconstitution» pourrait amener l’intervenant, ou l’éventuel interve-
nant, à se prétendre en droit de désigner un juge ad hoc, seule la Chambre,
et non la Cour plénière, pourrait dûment examiner la question, comme
cela découle de l’article 26, paragraphe 2, du Statut et de l’article 17, para-
graphe 2, du Règlement (dispositions qui, toutes deux, concernent princi-
palement la constitution initiale ou originale d’une chambre) ainsi que du
caractère même de l’intervention, qui est une procédure incidente. Selon
moi, une fois qu’une chambre a été constituée, les pouvoirs de la Cour
plénière en ce qui concerne la composition de cette chambre sont limités :
elle ne peut que pourvoir aux vacances qui peuvent se produire dans la
composition originale de la chambre par suite de décès, démission ou
incapacité de certains de ses membres originaux. Je pense qu’il aurait été
préférable que la Cour inclue une conclusion explicite en ce sens dans
l’ordonnance qu’elle a jugé nécessaire de rendre.

(Signé) Shigeru ODA.
